DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maskin (US 2005/0202097) (“Maskin” herein – provided by applicant)

Claim 1
Maskin discloses an acidizing fluid suitable for use in acid treatment of subterranean formations, the acidizing fluid comprising:
	an aqueous base fluid; [0022]
	an acid; [0025] and
	a surfactant comprising an oil mixture, wherein the oil mixture comprises no more than 5% by volume of the acidizing fluid. [0021-0022]
 When reading the preamble in the context of the entire claim, the recitation an acidizing fluid suitable for use in acid treatment of subterranean formations,is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim 2
Maskin discloses the acidizing fluid of claim 1, wherein the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. [0012] and (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 3
Maskin discloses the acidizing fluid of claim 1, wherein the oil mixture comprises: 
 	from 65 mol.% to 80 mol.% 11-eicosenoic acid;
	from 5 mol.% to 15 mol.% oleic acid; and
	from 10 mol.% to 20 mol.% erucic acid. [0013] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 4
Maskin discloses the acidizing fluid of claim 1, wherein the oil mixture comprises jojoba oil. [0013; 0023; Claim 4]

Claim 5
Maskin discloses the acidizing fluid of claim 1, wherein the oil mixture is in a concentration of less than or equal to 0.9% by volume of the acidizing fluid. [0022]

Claim 6
Maskin discloses the acidizing fluid of claim 1, wherein the oil mixture comprises no more than 4% by volume of the acidizing fluid. [0022]

Claim 9
Maskin discloses the acidizing fluid of claim 1, wherein the acidizing fluid comprises the acid in a concentration of from 5% by volume of the acidizing fluid to 15% by volume of the acidizing fluid. (Claim 13)

Claim 10
Maskin discloses the acidizing fluid of claim 1, wherein the acidizing fluid further comprises an anti- emulsifier, an emulsified acid, a corrosion inhibitor, an iron control agent, a mutual solvent, a corrosion inhibitor intensifier, an anti-sludge agent, or a mixture of two or more of these. [0020] 

 	Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by
Al-Yami et al. (US 2018/0223175 A1) (“al-Yami” herein- provided by applicant) as  evidenced by Busson-Breysse et al., “Jojoba wax: Its esters and some of its minor components", Journal of the American Oil Chemists' Society, 1994, 71 (9): 999-1002 (“Busson-Breysse” – herein – provided by applicant).

Claim 1
Al-Yami discloses an acidizing fluid suitable for use in acid treatment of subterranean formations, the acidizing fluid comprising: [0017-0018]
	an aqueous base fluid; [0038]
	an acid; [0036]  and
a surfactant comprising an oil mixture, wherein the oil mixture comprises no more than 5% by volume of the acidizing fluid. (i.e. approx.. 95 wt % aqueous base, 2 wt % acid and 3 wt % surfactant comprising oil mixture = 100 wt %) [0047; 0051]

Claim 2
 Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 3
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises: 
 	from 65 mol.% to 80 mol.% 11-eicosenoic acid;
	from 5 mol.% to 15 mol.% oleic acid; and
	from 10 mol.% to 20 mol.% erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 4
discloses the acidizing fluid of claim 1, wherein the oil mixture comprises jojoba oil. [0054]

Claim 5
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture is in a concentration of less than or equal to 0.9% by volume of the acidizing fluid. (i.e. approx.. 95 wt % aqueous base, 4.5 wt % acid and 0.5 wt % surfactant comprising oil mixture = 100 wt %) [0047; 0051]

Claim 6
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises no more than 4% by volume of the acidizing fluid. (i.e. approx.. 95 wt % aqueous base, 2 wt % acid and 3 wt % surfactant comprising oil mixture = 100 wt %) [0047; 0051]

Claim 7
Al-Yami discloses the acidizing fluid of claim 1, wherein the acid is selected from the group consisting of hydrochloric acid, hydrofluoric acid, sulfonic acid, sulfonic acid derivatives, in situ generated acids, carboxylic acids, and combinations of two or more of these. [0032]

Claim 8
Al-Yami discloses the acidizing fluid of claim 1, wherein the acid comprises hydrochloric acid, sulfuric acid, sulfonic acid, or a mixture of two or more thereof. [0032]

Claim 9
Al-Yami discloses the acidizing fluid of claim 1, wherein the acidizing fluid comprises the acid in a concentration of from 5% by volume of the acidizing fluid to 15% by volume of the acidizing fluid. [0036]

Claim 10
Al-Yami discloses the acidizing fluid of claim 1, wherein the acidizing fluid further comprises an anti- emulsifier, an emulsified acid, a corrosion inhibitor, an iron control agent, a mutual solvent, a corrosion inhibitor intensifier, an anti-sludge agent, or a mixture of two or more of these. [0028] 

Claim 11
Al-Yami discloses a method of improving hydrocarbon recovery from a subterranean formation, the method comprising: 
 	contacting the subterranean formation with an acidizing fluid; [0017-0018 ]and 
collecting the hydrocarbons displaced by the acidizing fluid; [0017-0018]
wherein: the acidizing fluid comprises: 
an aqueous base fluid; (i.e. 75 wt% 95 wt%)  [0038]
an acid;  (i.e 2 wt% -40 wt%). [0036] and 
a surfactant comprising an oil mixture, wherein the oil mixture comprises no more than 5% by volume of the acidizing fluid. (i.e. approx.. 95 wt% aqueous base, 2 wt % acid and 3 wt % surfactant comprising oil mixture = 100 wt %) [0047; 0051]

Claim 12
Al-Yami discloses the method of claim 11, wherein the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

13. The method of claim 11, wherein the oil mixture comprises: from 65 mol.% to 80 mol.% 11-eicosenoic acid; from 5 mol.% to 15 mol.% oleic acid; and from 10 mol.% to 20 mol.% erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 14
Al-Yami discloses the method of claim 11, wherein the oil mixture comprises jojoba oil. [0054]

Claim 15
Al-Yami discloses the method of claim 11, wherein the oil mixture is in a concentration of less than or equal to 0.9% by volume of the acidizing fluid. (i.e. approx.. 95 wt % aqueous base, 4.5 wt % acid and 0.5 wt % surfactant comprising oil mixture = 100 wt %) [0047; 0051]

Claim 16
Al-Yami discloses the method of claim 11, wherein the oil mixture comprises no more than 4% by volume of the acidizing fluid. (i.e. approx.. 95 wt % aqueous base, 2 wt % acid and 3 wt % surfactant comprising oil mixture = 100 wt %) [0047; 0051]

Claim 17
Al-Yami discloses the method of claim 11, wherein the acid is selected from the group consisting of hydrochloric acid, hydrofluoric acid, sulfonic acid, sulfonic acid derivatives, in situ generated acids, carboxylic acids, and combinations of two or more of these. [0032]

Claim 18
Al-Yami discloses the method of claim 11, wherein the acid comprises hydrochloric acid, sulfuric acid, sulfonic acid, or a mixture of two or more thereof. [0032]

Claim 19
Al-Yami discloses the method of claim 11, wherein the acidizing fluid comprises the acid in a concentration of from 5% by volume of the acidizing fluid to 15% by volume of the acidizing fluid. [0036]

Claim 20
Al-Yami discloses the method of claim 11, wherein the acidizing fluid further comprises an anti-emulsifier, an emulsified acid, a corrosion inhibitor, an iron control agent, a mutual solvent, a corrosion inhibitor intensifier, an anti-sludge agent, or a mixture of two or more of these. [0028]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clack et al. (US 5,658,860) Environmentally Safe Lubricated Well Fluid Method Of Making A Well Fluid And Method Of Drilling teaches A well fluid emusion having a water phase and an oil phase of a sulfurized alcohol and a naturally occuring fat, oil or derivatives thereof. Also disclosed is a method of lubricating drilling equipment used in conjunction with the drilling, completion or workover of a subterranean well. The method includes introducing the above emulsified well fluid into the well for circulation through and out of the well, and further includes contacting the surface of the drilling equipment with the emulsified well fluid to provide an interface between the equipment surface and the water phase. Suitable naturally occurring fats and oils may be obtained from the following animal oils and fats: butter, lard, tallow, grease, herring, menhaden, pilchard and sardine; and from the following vegetable oils and fats: castor, coconut, coffee, corn, cottonseed, jojoba, linseed, liticica, olive, palm, palm kernel, peanut, rapeseed, safflower, soya, sunflower, tall and tung, Berger et al. (US 2007/0142235 A1) Process For Oil Recovery Using Surfactant Gels teaches A composition and process for recovering oil by injecting an aqueous solution into a subterranean oil-bearing formation through one or more injection wells, displacing the solution into the formation, and recovering the oil from one or more production wells. This aqueous solution contains one or more amphoteric alkyl amido betaine surfactants that form a viscoelastic surfactant gels that can reduce the interfacial tension (IFT) and increase the viscosity of the injection fluid simultaneously in certain oils and brines. These viscoelastic gels are tolerant to electrolytes and multivalent cations. They are shear reversible and adsorbed little on the reservoir rock. The viscosity of the gels is reduced when they encountered certain hydrocarbons but remains high when contacting water or brine. This allows the fluid to preferentially penetrate the oil-bearing portions of the formation and resulting additional oil recovery. These amphoteric viscoelastic surfactant gels are particular suitable for use with reservoirs and brines characterized by medium to high temperatures, higher salinity, higher concentrations of divalent cations, and low formation porosities, and Salla et al. (US 2017/0226412 A1) Resin And Hardener Consolidation Composition teaches he invention provides a method of treating a subterranean formation, comprising placing a composition comprising proppant particles into the subterranean formation, wherein at least a portion of proppant particles is coated with a hardened resin that is a cured product of a curable composition comprising: (A) a curable resin and (B) a hardening agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/16/2022